Citation Nr: 0003266	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of service connection for bilateral knee 
disabilities.

2.  Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
prior to June 28, 1995, and after July 31, 1995.

3.  Entitlement to an increased rating for the service-
connected status-post lumbar surgery, L2-S1, evaluated as 20 
percent disabling from May 29, 1995, to June 27, 1995, and 
from August 1, 1995.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1991.

By a September 1992 rating action, the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted service connection and assigned a 10 percent 
rating for a low back disability.  By that same decision, the 
RO denied the veteran's original claim of service connection 
for bilateral knee disorders.  The veteran was notified of 
the denial of the claim with regard to the knees, but did not 
appeal.  As such, that decision became final.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from two separate rating actions of 
the RO.  In a March 1996 rating action, the RO awarded a 
temporary total convalescence rating based upon a June 1995 
hospitalization for treatment of the service-connected low 
back disability, effective June 28, 1995, through July 31, 
1995, and increased the rating for the veteran's service-
connected back disorder to 20 percent, effective from August 
1, 1995.  The veteran has also perfected an appeal from a 
December 1996 rating action which denied claims of service 
connection for bilateral knee disorders.  By that same 
decision, the RO made the 20 percent rating for the service-
connected back disorder effective from May 29, 1995, prior to 
the temporary total convalescence rating.  

The Board notes that in the December 1996 decision, the RO 
addressed the underlying question of service connection for 
bilateral knee disabilities without specifically considering 
whether the previously denied claims could be reopened.  This 
is significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id.

(The issues of increased rating and whether new and material 
evidence has been submitted will be the subject of the Remand 
portion of this document).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as it pertains to his 
claim for benefits pursuant to the provisions of 38 C.F.R. 
§ 4.30 has been obtained.  

2.  The veteran did not undergo back surgery when treated in 
May 1995, nor did that treatment result in immobilization by 
cast.  

3.  The veteran's June 1995 back surgery was productive of 
severe post-operative residuals through July 31, 1995, but 
did not require convalescence thereafter.  


CONCLUSION OF LAW

1.  The criteria for a temporary total rating for a period of 
convalescence, following outpatient treatment in May 1995, 
have not been met.  38 U.S.C.A. §§ 5107 (West 1991); 
38 C.F.R. § 4.30 (1999).

2.  The criteria for an extension of a temporary total rating 
for convalescence beyond July 31, 1995, have not been met.  
38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. § 4.30 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a September 1992 rating action, service connection was 
granted and a 10 percent rating assigned for status-post 
lumbar surgery.  By subsequent rating actions, the RO 
assigned an increased rating of 20 percent, effective from 
May 29, 1995, awarded a temporary total convalescence rating 
based upon a June 1995 hospitalization, effective June 28, 
1995, through July 31, 1995, and continued the pre-
hospitalization rating of 20 percent, effective August 1, 
1995.  

The veteran essentially contends that he should be assigned a 
temporary total rating from May 29, 1995, the date he stopped 
working, to the time of the June 1995 surgery which was 
apparently performed to address complaints noted in May 1995, 
and continuing after July 31, 1995.  

Evidence of record includes an October 1996 statement from 
the veteran's employer noting that on May 29, 1995, the 
veteran received a "disability report" from an emergency 
room physician removing him from work duty.  Thereafter, the 
veteran received state disability benefits, beginning June 5, 
1995, through July 29, 1995, at which time he returned to 
work, with restrictions.  

In a June 1995 letter to the veteran's treating physician, 
another physician reported on his assessment of the veteran's 
complaints of "intense right sciatica" and reviewed the 
history of those complaints.  It was noted that the veteran 
had felt a "twinge" in his back while lifting at work in 
May 1995 and developed an ache in his back after gardening 
approximately one week later.  The back pain became 
progressively worse, such that the veteran had to leave work 
and sought treatment in the emergency room.  At that time, 
the veteran was placed on medication and discharged.  
Thereafter, the veteran was "taken out of work" and 
received chiropractic, orthopedic and physical therapy 
treatment, with little relief.  Based on a physical 
examination and review of an MRI study of the veteran's back, 
it was the evaluating physician's impression that the veteran 
had severe right sciatica, secondary to a large herniated 
disc, and it was recommended that he undergo a laminectomy 
with simple disc excision.  

Additional records include chart notations referable to 
treatment received in the interim between the emergency room 
visit and subsequent surgery.  

The veteran was admitted to the hospital on June 28, 1995 and 
underwent a right L4 hemilaminotomy and L4-5 discectomy the 
next day.  He was discharged from the hospital on July 1, 
1995.  Follow-up treatment reports note that the veteran was 
seen for his first post-operative visit on July 18, 1995, at 
which time he was noted to be feeling well, with elimination 
of leg pain, "still a little stiffness and soreness in his 
back but not severe."  The veteran was allowed to return to 
work, with avoidance of lifting more than five to ten pounds, 
repetitive bending or twisting.  An August 8, 1995 chart 
entry noted that the veteran was "doing well," working at a 
desk job.  An August 29, 1995, chart notation revealed that 
the veteran was "much improved, having no pain."  He 
demonstrated good motion, without tenderness.  It was further 
noted that the veteran was to return to full duty with no 
restrictions, but would be careful about his lifting.  

In statements submitted in support of his claim, the veteran 
contends that he should be awarded a 100 percent convalescent 
rating for a period prior to his June 1995 surgery, as he was 
unable to work during that time.  He further maintains that 
he is entitled to an extension of those benefits beyond July 
31, 1995, because, upon his return to work, he was only able 
to perform light duty. 

II.  Analysis

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release, if the treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(1999).

Pursuant to 38 C.F.R. § 4.30(b), extensions of one, two, or 
three months beyond the initial three months may be made 
under § 4.30(a)(1), (2), or (3) and extensions of one or more 
months up to six months beyond the initial six-month period 
may be made under section 4.30(a)(2) or (3).

The veteran has already been assigned a temporary total 
rating following the June 1995 surgery that was effective 
through the end of July 1995.  He contends that the temporary 
total rating should be made effective from May 29, 1995, the 
day he sought treatment at the emergency room and the day he 
last worked prior to surgery, and should be extended beyond 
the terminal date assigned by the RO.    

The evidence in this case shows that the veteran did stop 
working in May 1995; however, the evidence also shows that 
the veteran did not undergo any surgery when he was treated 
at the emergency room on May 29, 1995 (or any time prior to 
June 28, 1995).  Therefore, he does not satisfy the criteria 
for a temporary 100 percent rating under the provisions of 
38 C.F.R. § 4.30 (a)(1) or (a)(2).  The evidence also fails 
to show, nor has it been contended, that the veteran's back 
was immobilized by a cast at any time during this period.  
Thus, the veteran also fails to satisfy the criteria for a 
temporary total 100 percent rating under 38 C.F.R. 
§ 4.30(a)(3).  

With regard to the veteran's claim for an extension of 
benefits beyond July 31, 1995, the Board notes that August 
1995 chart entries revealed that the veteran was working at a 
desk job and "doing well" and "much improved."  There is 
no indication from the records that the veteran suffered 
residual impairment arising from the June 1995 surgery which 
would satisfy the criteria under 38 C.F.R. § 4.30(a)(3).  In 
fact, he was reported to have returned to work and was 
"doing well."  Thus, the evidence does not support that the 
veteran was in need of additional time to convalesce.  

The Board notes the veteran's complaints related to the 
severity of his service-connected back disorder; however, 
entitlement to benefits under 38 C.F.R. § 4.30 is based upon 
the need for convalescence following surgery.  The award of 
this benefit is not based upon the underlying impairment 
present with respect to a given disability, which exists 
simultaneously with the period following, or preceding, 
surgery performed to treat that disability.  Thus, the Board 
must find that the preponderance of the evidence is against 
the claim for entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
following outpatient treatment in May 1995 and for a period 
of convalescence following July 31, 1995.  

ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for a period of convalescence following outpatient 
treatment in May 1995 and for the period beyond July 31, 
1995, is denied.


REMAND

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claims of 
service connection for bilateral knee disorders, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) has held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) provided the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29.  If not, the matter 
must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that it is considering 
whether new and material evidence has been submitted to 
reopen previously denied claims.  A review of the record 
shows that the veteran was issued a SOC in June 1997; 
however, the SOC did not provide the veteran with notice of 
the laws and regulations governing claims to reopen.  Thus, 
the veteran and representative have not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or supplemental 
statement of the case (SSOC) with respect to this issue.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9.

The Board points out that during the course of this appeal, 
the Federal Circuit issued a decision in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) which affects the way in 
which evidence is to be evaluated in order to determine 
whether it is new and material.  The Federal Circuit held 
that the test heretofore applied for determining whether 
recently presented evidence was material (see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)) was incorrect in that it 
imposed a higher burden than regulation promulgated by the 
Secretary of VA.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

Finally, the veteran contends that his service-connected back 
disorder is more severe than the current rating indicates.  
Although the veteran was afforded VA examinations in February 
1996 and February 1999, the Board finds that the evidence of 
record is inadequate for rating purposes.  The report of the 
most recent examination indicated that the primary purpose of 
the examination was to evaluate complaints pertaining to the 
right ankle.  In addition, the examiner commented that the 
claims folder was not available for review.  Furthermore, the 
report of the February 1999 examination included the 
examiner's recommendation that new x-ray studies be obtained; 
however, the examination report does not appear to contain 
results of such studies, nor did the examiner comment on 
them.  Where the record before the Board is inadequate, a 
remand is required.  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121 (1991).  
VA's duty to assist the veteran also includes the obligation 
to request additional examinations when suggested by VA 
physicians.  Dalton v. Derwinski, 2 Vet. App. 634 (1992).  

Evaluating the severity of the veteran's service-connected 
low back disorder is further complicated by the fact that 
service connection is in effect for status-post derangement, 
soleus/gastrocnemius, right ankle, as secondary to the 
service-connected back disorder.  (See May 1999 rating 
action).  It is unclear from the present record whether right 
ankle findings (specifically, absent ankle jerk) are 
considered part of that service-connected disorder or are 
related solely to the service-connected back disability.  
Thus, it will be necessary for the examiner to provide a 
medical interpretation of the record for the purpose of 
helping to clarify the scope of the present grant of service 
connection.  It will be necessary for the examiner to make 
some attempt to determine whether symptoms caused by the 
service-connected status-post lumbar surgery may be 
dissociated from those related to the service-connected ankle 
disorder.  If the symptoms cannot be satisfactorily 
dissociated, the examiner should so note.

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be contacted and 
notified of his right to submit further 
evidence or argument with regard to 
reopening the claims of service 
connection for bilateral knee disorders, 
including his right to have a personal 
hearing on this issue. 

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, and for all non-VA providers, 
the addresses of all medical care 
providers who treated him for his 
service-connected back disorder since 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

3.  The veteran should be afforded 
appropriate VA examination(s) in order to 
determine the precise nature and the 
severity of the pathology associated with 
the service-connected status-post lumbar 
surgery, L2-S1.  All indicated tests and 
studies should be conducted, and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner(s) for use in study of 
the case.  The examiner(s) should attempt 
to identify all manifestations of the 
service-connected status-post lumbar 
surgery, as distinguished from that 
related to the service-connected status-
post derangement, soleus, gastrocnemius, 
right ankle.  If a distinction is 
possible, such impairment should be 
quantified specifically and in detail.  
If it is not possible to do so, the 
examiner should so state.  Those findings 
should include all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  Each such problem should 
be expressed in terms of additional range 
of motion loss beyond that clinically 
demonstrated.  All findings, opinions and 
bases therefor should be set forth in 
detail. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen the claims 
of service connection for bilateral knee 
disabilities and, if so, whether the 
claims are well grounded.  If the claims 
are reopened and found to be well 
grounded, the RO should consider the 
claims on the merits.  Any necessary 
additional development, including the 
scheduling of a VA examination with 
medical opinion, should be undertaken.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


